Citation Nr: 1019029	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin tags and 
herpes zoster lesions, claimed as a skin disorder.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected diabetes 
mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for the 
claimed disabilities.  The matter has since been transferred 
to the Phoenix, Arizona RO.

A hearing was held on December 1, 2009, in Phoenix, Arizona, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) 
(2) and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence in December 2009.  Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, hypertension, and a heart disorder 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.



FINDINGS OF FACT

1.  On December 1, 2009, prior to promulgation of a decision 
in the appeal, the Veteran and his representative indicated 
at a hearing before the Board that they would like to 
withdraw the appeal for the issue of entitlement to service 
connection for skin tags and herpes zoster lesions, which had 
been claimed as a skin disorder.

2.  The Veteran has not been shown to currently have 
peripheral neuropathy that manifested in service or that it 
is causally or etiologically related to his military service 
or to a service-connected disorder. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
the issue of entitlement to service connection for skin tags 
and herpes zoster lesions (claimed as a skin disorder) have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

2.  Peripheral neuropathy was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

As will be discussed below, the Veteran has withdrawn his 
appeal for the issue of entitlement to service connection for 
a skin disorder.  Therefore, no further discussion of the 
duty to notify and assist is necessary with regard to that 
issue.

With respect to the claim for service connection for 
peripheral neuropathy, the RO did provide the appellant with 
notice in June 2006, prior to the initial decision on the 
claim in December 2006, as well as in September 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the June 2006 and September 2008 letters stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Those letters also indicated that 
establishing service connection on a secondary basis requires 
evidence that he has physical or mental disorder in addition 
to his service-connected disability and that the latter 
disability either caused or aggravated the additional 
disorder.  Additionally, the statement of the case (SOC) and 
the supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2006 and September 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2006 and September 2008 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The June 2006 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the June 2006 and September 2008 
letters stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2006 and September 2008 letters informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also provided the opportunity to testify at a hearing before 
the Board.

In addition, the Veteran was afforded VA examinations in July 
2006 and November 2008 in connection with his claim for 
service connection for peripheral neuropathy.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As discussed below, the Board finds that the November 2008 VA 
examination and medical opinion obtained in this case is more 
than adequate, as they are predicated on a full reading of 
the service treatment records as well as the private and VA 
medical records contained in the Veteran's claims file as 
well as on a physical examination .  The examiner considered 
all of the pertinent evidence of record, to include the 
statements of the appellant, and provided a rationale for the 
opinion stated.  

The Board recognizes that neither of the VA examiners offered 
any specific opinions regarding the etiology of the Veteran's 
condition.  However, such a discussion is not necessary given 
the lack of any disorder on examination.  As discussed below, 
the Veteran has not been shown to have a current diagnosis of 
peripheral neuropathy.  As such, there is no current disorder 
to which an event, injury, or disease in service or a 
service-connected disability could be related. See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


I.  Skin Disorder 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated at the 
hearing on December 1, 2009, that they wanted to withdraw the 
issues of entitlement to service connection for skin tags and 
herpes zoster lesions, which had originally been claimed as a 
skin disorder.  The hearing testimony of the Veteran and his 
representative was later reduced to writing and incorporated 
into the record in the form of a written transcript.  
Therefore, the transcript of that hearing has been accepted 
as a withdrawal of that issue on appeal. See Tomlin v. Brown, 
5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal for the 
issue of entitlement to service connection for a skin 
disorder, and it is dismissed.


II.  Peripheral Neuropathy

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for peripheral 
neuropathy.  His service treatment records are negative for 
any complaints, treatment, or diagnoses related to peripheral 
neuropathy.  Indeed, the Veteran underwent an induction 
examination in October 1963 during which no relevant 
abnormalities were noted.  He also denied having medical 
history of paralysis or neuritis and indicated that his 
health was "good."  Subsequent records show that the 
Veteran was involved in a car accident in December 1964 and 
was seen for pain in the neck and back.  However, no 
neurological symptoms were present.  In fact, an October 1965 
separation examination did not reveal any pertinent clinical 
abnormalities, and the Veteran further denied having a 
medical history of paralysis or neuritis.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment immediately following his 
separation from service or for many years thereafter.  
Therefore, the Board finds that peripheral neuropathy did not 
manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
peripheral neuropathy, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that peripheral 
neuropathy manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's military 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of such a disorder in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Indeed, the Veteran has not 
alleged that he has peripheral neuropathy directly related to 
service, as he has instead claimed that it is secondary to 
his service-connected diabetes mellitus.  Therefore, the 
Board finds that peripheral neuropathy did not manifest 
during service or for many years thereafter and has not been 
shown to be causally or etiologically to an event, disease, 
or injury in service.

As to the Veteran's claim that he has peripheral neuropathy 
related to his service-connected diabetes mellitus, the Board 
also finds that the medical evidence of record does not 
support this contention.  In fact, the medical evidence of 
record does not indicate that the Veteran is currently 
diagnosed with peripheral neuropathy.  In this regard, the 
Board notes that the Veteran has not submitted or identified 
any medical evidence documenting a diagnosis of peripheral 
neuropathy.  

The Veteran was afforded a VA examination in July 2006.  The 
claims file was not reviewed by the examiner, but the Veteran 
did report having a history of occasional numbness of the 
hands and feet.  It was noted that the symptoms were brief 
and unsustained.  The examiner observed the Veteran had been 
a borderline diabetic for a few years and controlled his 
condition through a strict diet and weight loss program.  On 
physical examination, cranial nerves II through XII were 
found to be intact.  The Veteran's motor strength was 5/5 
with normal muscle tone and bulk, and his deep tendon 
reflexes were 2+ symmetrically on the biceps and 
brachioradialis.  His knee jerks were also 2+ symmetrically, 
and his ankle jerks were 1+ symmetrically.  The Veteran's 
sensation was intact to all modalities, and finger-to-nose 
and heel-to-shin testing revealed cerebellar coordination to 
be intact.  The examiner concluded that there was no clinical 
evidence of peripheral neuropathy, as the Veteran had a 
normal neurological examination.

VA treatment records dated in May 2008 do indicate that the 
Veteran's subjective complaints included peripheral 
neuropathy with the inability to feel pin pricks.  However, 
no objective testing was performed to render a diagnosis.

The Veteran was subsequently afforded a VA examination in 
November 2008.  The examiner reviewed the claims file and 
noted that the Veteran reported having a history of loss of 
sensation.  However, a physical examination revealed normal 
coordination, orientation, memory, and speech.  Romberg's and 
Babinski's signs were negative, and there was no motor or 
sensory loss.  The Veteran's cranial nerve functions were 
also normal, and deep tendon reflexes were all 2+.  The 
examiner concluded that the Veteran did not have peripheral 
neuropathy based on his physical examination.

The Board does note that the Veteran is competent to describe 
his current symptoms, such as numbness and a loss of 
sensation. See Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the record on 
appeal does not indicate that the appellant has the expertise 
or competence to provide a probative opinion on a medical 
matter that requires specialized knowledge, skill, 
experience, training or education, such as a diagnosis of a 
specific disability and a determination of the origins of a 
specific disorder. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based on the foregoing, the Veteran has not been shown to 
have a current diagnosis of peripheral neuropathy.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for peripheral 
neuropathy.



ORDER

The appeal regarding the appellant's claim of entitlement to 
service connection for skin tags and herpes zoster lesions is 
dismissed.

Service connection for peripheral neuropathy is denied.


REMAND

Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus 
due to noise exposure in service.  In particular, he asserts 
that he was exposed to artillery noise.

The Veteran's service records do show that he served as a 
ballistic meteorological crewman, and he is considered 
competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).

The Veteran's service treatment records also include several 
audiological evaluations.  During the Veteran's October 1963 
induction examination, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
15 (20)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

During the Veteran's October 1965 separation examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
NR
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
NR 
10 (15)

When the results of the Veteran's enlistment and separation 
examinations are compared, it appears that he did have a 
slight decrease in his hearing during his period of service 
even though he did not meet VA standards for hearing loss. 
See 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in May 2007 in 
connection with his claims for service connection for 
bilateral hearing loss and tinnitus.  Following a review of 
the claims file and a physical examination, the examiner 
opined that the Veteran's hearing loss and tinnitus were not 
due to his military noise exposure.  In particular, she 
observed that the Veteran had normal hearing at discharge and 
did not have any complaints of tinnitus during service.   

The Board notes that absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post- service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The threshold for normal hearing is 
zero decibels to 20 decibels and higher threshold levels 
indicate some degree of hearing loss.  Id. at 157.  

As previously noted, the Veteran is competent to report 
having noise exposure in service, and the May 2007 VA 
examination did find him to have bilateral hearing loss by VA 
standards as well as tinnitus. See 38 C.F.R. § 3.385.  Here, 
it would have been helpful had the May 2007 VA examiner 
brought her expertise to bare in this manner regarding 
medically known or theoretical causes of sensorineural 
hearing loss and tinnitus or described how hearing loss and 
tinnitus which results from noise exposure or acoustic trauma 
generally presents or develops in most cases, as 
distinguished from how hearing loss and tinnitus develop from 
other causes, in determining the likelihood that current 
hearing loss and tinnitus were caused by noise exposure or 
acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying 
medical opinion is necessary to determine the nature and 
etiology of the Veteran's bilateral ear hearing loss and 
tinnitus.  


Hypertension and a Heart Condition

The Veteran contends that he has hypertension and a heart 
disorder secondary to his service-connected diabetes 
mellitus.  He is currently diagnosed with hypertension and 
coronary artery disease.  As discussed above, service 
connection may be established for a current disorder that is 
proximately caused or aggravated by a service-connected 
disability.

The Veteran was afforded a VA examination in July 2006.  The 
examiner diagnosed the Veteran with hypertension and noted 
that it was of an essential type and not secondary to 
diabetes mellitus.  He also assessed the Veteran as having 
atherosclerotic heart disease, but commented that the 
disorder was not likely secondary to diabetes mellitus 
because the disorder was diagnosed prior to the onset of 
diabetes.  It was also noted that the Veteran's diabetes 
mellitus was controlled.  However, the July 2006 VA examiner 
did not review the claims file.  Nor did he discuss whether 
the Veteran's service-connected diabetes mellitus may have 
aggravated his hypertension and heart disorder.  

The Veteran was also provided a VA examination in November 
2008.  The examiner did review the claims file, and he opined 
that the Veteran's hypertension and coronary artery disease 
were not caused by or the result of his service-connected 
diabetes mellitus.  In particular, he noted that the 
Veteran's diabetes mellitus was mild and diet controlled and 
was diagnosed decades after the claimed disorders.  The 
examiner also indicated that the hypertension and coronary 
artery disease was not worsened or increased by the Veteran's 
diabetes mellitus.  However, the examiner did not provide a 
rationale for the finding that there was no aggravation.  An 
opinion is considered probative if it is definitive and 
supported by detailed rationale. See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  A medical opinion that contains only 
data and conclusions is not entitled to any weight.  In 
addition, it was noted elsewhere in the report that the 
Veteran had angina related to his diabetes mellitus, which 
appears to contradict the examiner's opinion.  
 
Based on the foregoing, the Board finds that a clarifying 
medical opinion should be obtained for the purpose of 
determining the nature and etiology of any hypertension and 
heart disorders that may be present.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should refer the Veteran's 
claims folder to the May 2007 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any bilateral 
hearing loss and tinnitus that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
post-service medical records, and 
statements.  The examiner should convert 
any audiometric results using ASA 
standards to ISO-ANSI standards in order 
to facilitate data comparison, and he or 
she should provide an interpretation of 
any audiometric findings contained on a 
graph.

It should be noted that the absence of 
in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  The 
threshold for normal hearing is zero 
decibels to 20 decibels and higher 
threshold levels indicate some degree of 
hearing loss. Id. at 157.  

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he did serve as a ballistics 
meteorological crewman, and he is 
competent to attest to factual matters 
of which he had first-hand knowledge.

The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current bilateral 
hearing loss and tinnitus are causally 
or etiologically related to his military 
service, including noise exposure.  He 
or she should also address whether the 
Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  
In so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe 
how hearing loss and tinnitus which 
results from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss or 
tinnitus develops from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO should refer the Veteran's 
claims folder to the November 2008 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any hypertension 
and heart disorders that may be present.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  

The examiner should identify all current 
heart disorders.  For each disorder 
identified, including hypertension, the 
examiner should indicate whether it is 
at least as likely as not that that the 
disorder is causally or etiologically 
related to the Veteran's military 
service.  If not, the examiner should 
state whether such a disorder was either 
caused by or permanently aggravated by 
the Veteran's service-connected diabetes 
mellitus.  In rendering his or her 
opinion, the examiner must provide a 
rationale and basis.  He or she should 
also address the finding in the November 
2008 VA examination report that the 
Veteran had the symptom of angina 
related to his diabetes mellitus.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to 
find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


